DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al. (US2012/0076166) (“Schliwa”) in view of Pein et al. (US 2016/0258807) (“Pein”).

Schliwa does not disclose that the film undergoes a change in form upon heating; and focusing a spot of laser light on the film with power sufficient to induce the change in form in the film. 
However, figure 5C of Pein discloses that the film 541 undergoes a change in form (“phase change”, par [0076]) upon heating (“phase change material can be induced via temperature change”, par [0077]); and focusing a spot of laser light (“laser annealing/heating”, par [0077]) on the film with 541 power sufficient to induce the change in form in the film 541.
Therefore, it would have been obvious to one of ordinary skill in the art to form the single-photon source of Schliwa with the phase change material as taught in Pein in order to dynamically tune the resonant frequency of the device.  See par [0074] of Pein.  
With regard to claims 2 and 9, figure 1 of Schliwa discloses that the solid-state quantum emitters 50 are selected from the group consisting of quantum dots (“50 quantum dot”, par [0067]), diamond, silicon carbide, and transition metal dichalcogenides.

With regard to claim 4, Schliwa does not disclose that the film comprises GeTe or Hf02.
However, figure 5C of Pein discloses that the film 541 comprises germanium-antimony-tellurium.  See par [0076]. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the single-photon source of Schliwa with the phase change material as taught in Pein in order to dynamically tune the resonant frequency of the device.  See par [0074] of Pein.  
With regard to claim 6, Schliwa discloses that the change in form (“mechanical deformation”, par [0058]) causes a change in emission frequency (“resonance frequency”, par [0044], [0057]) of only a single solid-state quantum emitter 50.
With regard to claim 7, Schliwa disclose a step of measuring the change in emission frequency (“resonance frequency”, par [0044], [0057]) and repeating the measuring (“detector”, par [0060]) and focusing steps as needed in order to tune (“feed-back loop”, par[0060]) the plurality of solid-state quantum emitters to have essentially a single emission frequency (“resonance frequency”, par [0044], [0057]).
With regard to claim 8, figure 1 of Schliwa discloses a method of tuning quantum emitters 50, comprising: providing a photonic membrane diode 50 comprising a plurality of solid-state quantum emitters 50 and a film of material 140 overlaid on the photonic membrane diode 50, wherein the change in form (“mechanical deformation”, par [0058]) causes a strain (“strain”, par [0057] and [0058]) in the photonic membrane diode 50 and thereby a change in emission frequency (“resonance frequency”, par [0044], [0057]) of 
Schliwa does not disclose that the film undergoes a change in form upon heating; and focusing a spot of laser light on the film with power sufficient to induce the change in form in the film. 
However, figure 5C of Pein discloses that the film 541 undergoes a change in form (“phase change”, par [0076]) upon heating (“phase change material can be induced via temperature change”, par [0077]); and focusing a spot of laser light (“laser annealing/heating”, par [0077]) on the film with 541 power sufficient to induce the change in form in the film 541.
Therefore, it would have been obvious to one of ordinary skill in the art to form the single-photon source of Schliwa with the phase change material as taught in Pein in order to dynamically tune the resonant frequency of the device.  See par [0074] of Pein.  
With regard to claim 12, Schliwa discloses that the change in form (“mechanical deformation”, par [0058]) causes a change in emission frequency (“resonance frequency”, par [0044], [0057]) of only a single solid-state quantum emitter 50, and further comprising a step of measuring the change in emission frequency (“resonance frequency”, par [0044], [0057]) and repeating the measuring (“detector”, par [0060]) and focusing steps as needed in order to tune (“feed-back loop”, par[0060]) the plurality of solid-state quantum emitters to have essentially a single emission frequency (“resonance frequency”, par [0044], [0057]).

Allowable Subject Matter
s 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 8   have been considered and are addressed in the new rejection stated above.  Claims 2-4, 6-7, 9-10, and 12 rejected as recited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             6/19/2021